Opinion by
Ector, P. J.
§ 510. Jurisdiction of court of appeals; amount of judgment, or amount in controversy. Suit by appellee against appellant in justice’s court for an amount less *253than $100. On appeal to the county court, judgment was rendered for appellee against appellant for an amount less than $100, exclusive of interest and cost. Held, that as neither the amount in controversy in the suit, nor the amount of the judgment rendered in the county court, did exceed $100, the judgment of that court was final, and the court of appeals had no jurisdiction on appeal therefrom to revise it. [Const, art. Y, secs. 6, 16, 22; Silliman v. Eidman & Bro. post, p. 337.]
October 11, 1877.
Appeal dismissed.